Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (JP2016066531A).
2. 	Regarding claims 1-3, Matsumoto teaches a separator for a fuel cell (see Fig. below), the separator for a fuel cell comprises: a metal separator base that is arranged on an outer side of the membrane electrode assembly in the thickness direction and has conductivity; a plurality of crest sections that are provided in the separator base and protrude toward the membrane electrode assembly; and a plurality of trough sections that are provided in the separator base and recessed in a direction opposite to a direction in which the crest sections protrude, the crest sections and the trough sections are alternately arranged in a direction along a plane of the membrane electrode assembly and extend parallel to each other, regions surrounded by the respective trough sections and a corresponding electrode layer each constitute a passage that supplies oxidation gas or fuel gas to the electrode layer, a first thin film having conductivity and a corrosion resistance higher than that of the separator base is placed 
3.	The Applicant is reminded that the following is an intended use limitation: “the separator being used in a fuel cell having a membrane electrode assembly, wherein the membrane electrode assembly includes an electrolyte membrane and electrode layers joined to opposite sides of the electrolyte membrane in a thickness direction”.

    PNG
    media_image1.png
    404
    1000
    media_image1.png
    Greyscale

4.	It is inherent that the top surface of each crest section of Matsumoto has a groove because the structure of Matsumoto appears to be substantially identical to the claimed structure of Applicant, “a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate 
5.	Furthermore, Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP2016066531A) in view of Funatsu et al. (US6490778).

8.	The Applicant is reminded that the following is an intended use limitation: “the separator being used in a fuel cell having a membrane electrode assembly, wherein the membrane electrode assembly includes an electrolyte membrane and electrode layers joined to opposite sides of the electrolyte membrane in a thickness direction”.

    PNG
    media_image1.png
    404
    1000
    media_image1.png
    Greyscale

9. They are silent the second thin film on the top surface of each crest section has a groove, and at least one end of the groove is connected to the passage 
10.	Funatsu teaches a separator (see Fig below) for the benefit of supplying or discharging reaction gas throughout the fuel cell stack (col. 13 ln 52-55). 

    PNG
    media_image2.png
    448
    942
    media_image2.png
    Greyscale

.

11.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto with Funatsu’s 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722